DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: Regarding claim 7, line 2 which recites “… 6 dB to 0 dB.” Should be corrected to “…- 6 dB to 0 dB.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, scope of claim 4 now comprises the collimator layer comprising a micro-aperture plate and a fiber-optics plate; and the disclosure as originally filed fails to teach a single embodiment comprising both a micro-aperture plate and a fiber-optics plate. Fig 4A shows a fiber-optics plate 400A and Fig 4B shows micro-aperture array 400B. Furthermore, the disclosure does not show or describe a single embodiment comprising both elements; thus subject matter of claim 4 is not described in the disclosure as originally filed. Specifically, scope of claim 13 now comprises the collimator layer comprising a micro-aperture plate and a fiber-optics plate; and the disclosure as originally filed fails to teach a single embodiment comprising both a micro-aperture plate and a fiber-optics plate. Fig 4A shows a fiber-optics plate 400A and Fig 4B shows micro-aperture array 400B. Furthermore, the disclosure does not show or describe a single embodiment comprising both elements; thus subject matter of claim 13 is not described in the disclosure as originally filed. Specifically, scope of claim 19 now comprises the collimator layer comprising a micro-aperture plate and a fiber-optics plate; and the disclosure as originally filed fails to teach a single embodiment comprising both a micro-aperture plate and a fiber-optics plate. Fig 4A shows a fiber-optics plate 400A and Fig 4B shows micro-aperture array 400B. Furthermore, the disclosure does not show or describe a single embodiment comprising both elements; thus subject matter of claim 19 is not described in the disclosure as originally filed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 9, 10, 11, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2018/0012069) in view of Li et al. (2019/0354740).

Regarding claim 1, Chung teaches an apparatus for fingerprint sensing (para [0035]  a fingerprint sensing system 10; Fig 1), the apparatus comprising: a display layer (Fig 1; OLED layer) covered by a transparent layer (cover glass; Fig 1) and configured to emit light to illuminate a finger surface touching the transparent layer (para [0036] in addition to the above-described OLED display panel and LCD panel, when light emitted from a light source of a display panel is reflected by a fingerprint and is transmitted in a direction towards a backplane of the display panel (or in a direction towards a fingerprint sensor 12); Fig 1; Fig 4 ), wherein the display layer is transparent to reflected light from the finger surface and allows the reflected light to reach underlying layers (Fig 4; para [0040] the OLED layer included in the OLED display panel and the pinhole mask 12_1 may be substantially disposed in parallel. Accordingly, light emitted from the plurality of OLEDs in the OLED layer may be transmitted in a direction towards the fingerprint located on a cover glass, and the light reflected by the fingerprint may be transmitted to the pinhole mask 12_1 within an angle of view formed by the pinhole in the pinhole mask 12_1) including: a collimator layer (122; Fig 5) configured to collimate the reflected light (Fig 4; Fig 5; para [0069] a plurality of pinholes 122 for forming a focus of the light reflected and transmitted by the fingerprint according to the above-described example embodiments may be formed to pass through the first and second layers 120a and 120b.); and a pixelated image sensor (Fig 4; para [0065] mage sensor 12_2) configured to sense the collimated reflected light (para [0037] the image sensor 12_2 may be implemented as a semiconductor layer or semiconductor chip in which a plurality of photoelectric conversion elements (e.g., photodiodes (PDs), phototransistors, photo gates, pinned PDs, etc.) are formed. According to one example embodiment, the image sensor 12_2 may be a semiconductor layer in which an image sensor such as a complementary metal-oxide-semiconductor (CMOS) image sensor (CIS) and a charge coupled device (CCD) is implemented. In the following description, it is assumed that the photoelectric conversion elements in the image sensor 12_2 are implemented as PDs); wherein the collimator layer comprises a micro-aperture plate (120; Fig 5; 1840; Fig 28A).


    PNG
    media_image1.png
    681
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    615
    media_image2.png
    Greyscale

The embodiment of Chung as applied above fails to teach a touch-display layer; as claimed.
However, another embodiment of Chung teaches an apparatus for fingerprint sensing (Fig 33), the apparatus comprising: a touch-display layer (TP+OLED; Fig 33) covered by a transparent layer (CG; Fig 33) and configured to emit light to illuminate a finger surface touching the transparent layer (para [0195]  the fingerprint sensor 2223 may correspond to any of the various embodiments described above, and generate a fingerprint image by using OLEDs as light sources and sensing light reflected by a fingerprint of the user).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Chung fails to teach wherein the collimator layer comprises a micro-aperture plate including transparent glass or resin embedded in an opaque glass of resin material; as claimed. 
Li teaches an apparatus for fingerprint sensing comprising: a collimator layer (21+22; Fig 3; Fig 4) configured to collimate reflected light (Fig 3; para [0062]); wherein the collimator layer comprises a micro-aperture plate including transparent glass or resin embedded in an opaque glass of resin material (Fig 3; Fig 4; para [0063] The collimating film 21 includes a plurality of light-blocking walls 22 arranged in parallel, and a transparent material layer filled between the adjacent light-blocking walls 22. The light-blocking walls 22 may be made of a black matrix material or other black opaque resin materials, while a transparent material such as a resin is used as a transparent material layer filled between the light-blocking walls 22.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined teachings of Chung with the forming the collimator layer as taught by Li, because the transparent material layer is required to fill between the adjacent light-blocking walls, which may reduce the risk of the light-blocking walls toppling down and ensure a good fingerprint identification effect.

Regarding claim 2, Chung teaches the apparatus of claim 1, wherein the touch-display layer comprises an organic light-emitting diode (OLED) display (para [0040] the OLED layer included in the OLED display panel. Para [0195] the touch screen controller 2222 may provide a driving signal for driving the touch panel TP, and receive and process an electrical signal corresponding to the capacitance change of the sensing units in the touch panel TP. Also, the fingerprint sensor 2223 may correspond to any of the various embodiments described above, and generate a fingerprint image by using OLEDs as light sources and sensing light reflected by a fingerprint of the user).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Regarding claim 5, Chung teaches the apparatus wherein the collimator layer is configured to provide a narrow field-of-view (Fig 3B; Fig 4).
Chung and Li fails to teach within a range of +/−0.5 to +/−10 degrees; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung and Li with the field-of-view within a range of +/−0.5 to +/−10 degrees; because there are only finite number of predictable solution for the tilt angle. The field-of-view would be achieved through routine experimentation and optimization based upon a desired design criteria.

Regarding claim 6, Chung teaches the apparatus, further comprising a micro-lens layer (1850; Fig 28A) on top of the micro-aperture plate (para [0164] According to one example embodiment, the fingerprint sensor package 1800 may further include a light-intensity boosting micro lens array 1850. The micro-lens array 1850 may be located on an upper portion of the fingerprint sensor package 1800, and may include a plurality of micro-lenses corresponding to a plurality of pinholes included in the pinhole mask 1840. For example, the plurality of micro-lenses included in the micro-lens array 1850 may be aligned with the pinholes) and configured to separate angled-illumination reflections (Note: the claimed “configured to separate angled-illumination reflections” is interpreted as intended results type of claim limitations).

Regarding claim 7, Chung teaches the apparatus, wherein a transmission of the collimator layer is in some range (para [0035] According to an example embodiment, the fingerprint sensor 12 may include a pinhole mask 12_1 through which the light reflected by the fingerprint passes and an image sensor 12_2 which senses the light passing though the pinhole mask 12_1 to generate an electrical signal. According to an example embodiment, the pinhole mask 12_1 may be implemented as an opaque material so that light is allowed to pass through pinholes, whereas the light is blocked from passing through a region in which the pinholes are not formed. Also, according to an example embodiment, the pinhole mask 12_1 may be implemented as a material having a low reflectivity.). However, Chung fails to teach within a range of −6 dB to 0 dB; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung with the transmission of the collimator layer within a range of -6 dB to 0 dB; because there are only finite number of predictable solution for the transmission. The transmission would be achieved through routine experimentation and optimization based upon a desired design criteria.

Regarding claim 9, Chung teaches the apparatus, wherein the finger surface touching the transparent layer includes ridges and valleys (Fig 4), and wherein the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys (Fig 4 shows the arrangement wherein only certain portion of the reflection are passing through pinhole/collimator. Thus shows that the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys. See illustrated Fig 4 below).

    PNG
    media_image3.png
    602
    685
    media_image3.png
    Greyscale


Regarding claim 10, Chung teaches a communication device comprising: a fingerprint sensing apparatus (para [0035 a fingerprint sensing system 10; Fig 1) comprising: a collimator layer (122; Fig 5) disposed under a display layer (Fig 1; OLED layer) and configured to collimate light (Fig 4; Fig 5; para [0069] a plurality of pinholes 122 for forming a focus of the light reflected and transmitted by the fingerprint according to the above-described example embodiments may be formed to pass through the first and second layers 120a and 120b.); and an image sensor (Fig 4; para [0065] mage sensor 12_2 ) configured to sense the collimated light (para [0037] the image sensor 12_2 may be implemented as a semiconductor layer or semiconductor chip in which a plurality of photoelectric conversion elements (e.g., photodiodes (PDs), phototransistors, photo gates, pinned PDs, etc.) are formed. According to one example embodiment, the image sensor 12_2 may be a semiconductor layer in which an image sensor such as a complementary metal-oxide-semiconductor (CMOS) image sensor (CIS) and a charge coupled device (CCD) is implemented. In the following description, it is assumed that the photoelectric conversion elements in the image sensor 12_2 are implemented as PDs), wherein the display layer is configured to emit light to illuminate a touching surface and to transmit reflected light from the touching surface to the collimator (Fig 4; para [0040] the OLED layer included in the OLED display panel and the pinhole mask 12_1 may be substantially disposed in parallel. Accordingly, light emitted from the plurality of OLEDs in the OLED layer may be transmitted in a direction towards the fingerprint located on a cover glass, and the light reflected by the fingerprint may be transmitted to the pinhole mask 12_1 within an angle of view formed by the pinhole in the pinhole mask 12_1); wherein the collimator layer comprises a micro-aperture plate (120; Fig 5; 1840; Fig 28A).


    PNG
    media_image1.png
    681
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    615
    media_image2.png
    Greyscale

The embodiment of Chung as applied above fails to teach a processor and a touch-display layer; as claimed.
However, another embodiment of Chung teaches an apparatus for fingerprint sensing (Fig 33), the apparatus comprising: a processor (touch screen controller 2222; Fig 33) and a touch-display layer (TP+OLED; Fig 33) covered by a transparent layer (CG; Fig 33) and configured to emit light to illuminate a finger surface touching the transparent layer (para [0195]  the fingerprint sensor 2223 may correspond to any of the various embodiments described above, and generate a fingerprint image by using OLEDs as light sources and sensing light reflected by a fingerprint of the user).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Chung fails to teach wherein the collimator layer comprises a micro-aperture plate including transparent glass or resin embedded in an opaque glass of resin material; as claimed. 
Li teaches an apparatus for fingerprint sensing comprising: a collimator layer (21+22; Fig 3; Fig 4) configured to collimate reflected light (Fig 3; para [0062]); wherein the collimator layer comprises a micro-aperture plate including transparent glass or resin embedded in an opaque glass of resin material (Fig 3; Fig 4; para [0063] The collimating film 21 includes a plurality of light-blocking walls 22 arranged in parallel, and a transparent material layer filled between the adjacent light-blocking walls 22. The light-blocking walls 22 may be made of a black matrix material or other black opaque resin materials, while a transparent material such as a resin is used as a transparent material layer filled between the light-blocking walls 22.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined teachings of Chung with the forming the collimator layer as taught by Li, because the transparent material layer is required to fill between the adjacent light-blocking walls, which may reduce the risk of the light-blocking walls toppling down and ensure a good fingerprint identification effect.

Regarding claim 11, Chung teaches the communication device, wherein the touch-display layer is covered by a transparent layer (cover glass; Fig 1; Fig 33), and wherein the touching surface comprises a surface of a finger touching the transparent layer (Fig 4), and wherein the touching surface includes ridges and valleys (Fig 4), and the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys (Fig 4 shows the arrangement wherein only certain portion of the reflection are passing through pinhole/collimator. Thus shows that the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys. See illustrated Fig 4 above as provided for claim 9).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Regarding claim 14, Chung teaches communication device, further comprising a micro-lens layer (1850; Fig 28A) on top of the micro-aperture plate (para [0164] According to one example embodiment, the fingerprint sensor package 1800 may further include a light-intensity boosting micro lens array 1850. The micro-lens array 1850 may be located on an upper portion of the fingerprint sensor package 1800, and may include a plurality of micro-lenses corresponding to a plurality of pinholes included in the pinhole mask 1840. For example, the plurality of micro-lenses included in the micro-lens array 1850 may be aligned with the pinholes) and configured to separate angled-illumination reflections (Note: the claimed “configured to separate angled-illumination reflections” is interpreted as intended results type of claim limitations).

Regarding claim 17, Chung teaches a fingerprint sensing apparatus (para [0035]  a fingerprint sensing system 10; Fig 1), the apparatus comprising: a display layer (Fig 1; OLED layer) configured to emit light to illuminate a touching surface and to transmit reflected light from the touching surface (para [0036]  in addition to the above-described OLED display panel and LCD panel, when light emitted from a light source of a display panel is reflected by a fingerprint and is transmitted in a direction towards a backplane of the display panel (or in a direction towards a fingerprint sensor 12); Fig 1; Fig 4) to a collimator layer (122; Fig 5; Fig 4; para [0040] the OLED layer included in the OLED display panel and the pinhole mask 12_1 may be substantially disposed in parallel. Accordingly, light emitted from the plurality of OLEDs in the OLED layer may be transmitted in a direction towards the fingerprint located on a cover glass, and the light reflected by the fingerprint may be transmitted to the pinhole mask 12_1 within an angle of view formed by the pinhole in the pinhole mask 12_1); the collimator layer (122; Fig 5) configured to collimate the reflected light (Fig 4; Fig 5; para [0069] a plurality of pinholes 122 for forming a focus of the light reflected and transmitted by the fingerprint according to the above-described example embodiments may be formed to pass through the first and second layers 120a and 120b.); and an image sensor (Fig 4; para [0065] mage sensor 12_2 ) configured to sense the collimated light (para [0037] the image sensor 12_2 may be implemented as a semiconductor layer or semiconductor chip in which a plurality of photoelectric conversion elements (e.g., photodiodes (PDs), phototransistors, photo gates, pinned PDs, etc.) are formed. According to one example embodiment, the image sensor 12_2 may be a semiconductor layer in which an image sensor such as a complementary metal-oxide-semiconductor (CMOS) image sensor (CIS) and a charge coupled device (CCD) is implemented. In the following description, it is assumed that the photoelectric conversion elements in the image sensor 12_2 are implemented as PDs); wherein the collimator layer comprises a micro-aperture plate (120; Fig 5; 1840; Fig 28A). 

    PNG
    media_image1.png
    681
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    615
    media_image2.png
    Greyscale


The embodiment of Chung as applied above fails to teach a touch-display layer; as claimed.
However, another embodiment of Chung teaches an apparatus for fingerprint sensing (Fig 33), the apparatus comprising: a touch-display layer (TP+OLED; Fig 33) covered by a transparent layer (CG; Fig 33) and configured to emit light to illuminate a finger surface touching the transparent layer (para [0195]  the fingerprint sensor 2223 may correspond to any of the various embodiments described above, and generate a fingerprint image by using OLEDs as light sources and sensing light reflected by a fingerprint of the user).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Chung fails to teach wherein the collimator layer comprises a micro-aperture plate including transparent glass or resin embedded in an opaque glass of resin material; as claimed. 
Li teaches an apparatus for fingerprint sensing comprising: a collimator layer (21+22; Fig 3; Fig 4) configured to collimate reflected light (Fig 3; para [0062]); wherein the collimator layer comprises a micro-aperture plate including transparent glass or resin embedded in an opaque glass of resin material (Fig 3; Fig 4; para [0063] The collimating film 21 includes a plurality of light-blocking walls 22 arranged in parallel, and a transparent material layer filled between the adjacent light-blocking walls 22. The light-blocking walls 22 may be made of a black matrix material or other black opaque resin materials, while a transparent material such as a resin is used as a transparent material layer filled between the light-blocking walls 22.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined teachings of Chung with the forming the collimator layer as taught by Li, because the transparent material layer is required to fill between the adjacent light-blocking walls, which may reduce the risk of the light-blocking walls toppling down and ensure a good fingerprint identification effect.

Regarding claim 18, Chung teaches the apparatus, wherein a transparent layer (cover glass; Fig 1; Fig 33) covers the touch-display layer, and wherein the touching surface comprises a surface of a finger touching the transparent layer (Fig 4), and wherein the touching surface includes ridges and valleys (Fig 4), and the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys (Fig 4 shows the arrangement wherein only certain portion of the reflection are passing through pinhole/collimator. Thus shows that the collimator layer is configured to separate reflections resulting from angled illumination of walls of valleys. See illustrated Fig 4 above as provided for claim 9).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified/combined different embodiments of Chung in order to yield predictable result of providing fingerprint sensing.

Regarding claim 20, Chung teaches the apparatus, further comprising a micro-lens layer (1850; Fig 28A) on top of the micro-aperture plate (para [0164] According to one example embodiment, the fingerprint sensor package 1800 may further include a light-intensity boosting micro lens array 1850. The micro-lens array 1850 may be located on an upper portion of the fingerprint sensor package 1800, and may include a plurality of micro-lenses corresponding to a plurality of pinholes included in the pinhole mask 1840. For example, the plurality of micro-lenses included in the micro-lens array 1850 may be aligned with the pinholes) and configured to separate angled-illumination reflections (Note: the claimed “configured to separate angled-illumination reflections” is interpreted as intended results type of claim limitations).

Claims 4, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2018/0012069) in view of Li et al. (2019/0354740) as applied to claim 1, 10 and 17 above, and further in view of He et al. (2017/0124370).

Regarding claim 4, Chung teaches the apparatus as explained for claim 1 above.
Chung and Li fails to teach wherein the collimator layer comprises a fiber-optics plate including a collection of optical-fiber films bundled with an opaque separator material and is configured to achieve a narrow field-of-view within a range of +/−0.5 to +/−10 degrees; as claimed.
He teaches an apparatus for fingerprint sensing comprising a collimator layer configured to collimate reflected light (Collimator; Fig 5A;); wherein the collimator layer comprises a fiber-optics plate including a collection of optical-fiber films bundled with an opaque separator material (para [0091] The collimator 506 can be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings. FIG. 5A shows the collimator 506 implemented using one or more metal layers 510 with holes or openings 512 as one collimator pixel of a larger collimator array. Para [0140] The optical collimator array 590 includes optical collimators formed in an opaque material structure 591 that is fabricated to have openings or light transmission tunnels 533 over photodetectors 533 to function as optical collimators for directing light onto the respective photodetectors 533. The optical collimator array 590 may also be structured similar to the collimator 506 in FIG. 5A and may be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings) and is configured to achieve a narrow field-of-view (Fig 5A).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teachings of Chung and Li with the teachings of He, because this will provide arrangement for directing the reflected light towards the photodetectors in order to accurately capture fingerprints.
Chung, Li and He fails to teach, within a range of +/−0.5 to +/−10 degrees; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung, Li and He with the field-of-view within a range of +/−0.5 to +/−10 degrees; because there are only finite number of predictable solution for the tilt angle. The field-of-view would be achieved through routine experimentation and optimization based upon a desired design criteria.

Regarding claim 13, Chung and Li teaches the communication device as explained for claim 10 above. Chung also teaches the communication device wherein the collimator layer is configured to provide a narrow field-of-view (Fig 3B; Fig 4).
Chung and Li fails to teach wherein the collimator layer comprises a fiber-optics plate, and wherein the collimator layer is configured to provide a narrow field-of-view within a range of +/−0.5 to +/−10 degrees; as claimed.
He teaches an apparatus for fingerprint sensing comprising a collimator layer configured to collimate reflected light (Collimator; Fig 5A;); wherein the collimator layer comprises a fiber-optics plate (para [0091] The collimator 506 can be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings. FIG. 5A shows the collimator 506 implemented using one or more metal layers 510 with holes or openings 512 as one collimator pixel of a larger collimator array. Para [0140] The optical collimator array 590 includes optical collimators formed in an opaque material structure 591 that is fabricated to have openings or light transmission tunnels 533 over photodetectors 533 to function as optical collimators for directing light onto the respective photodetectors 533. The optical collimator array 590 may also be structured similar to the collimator 506 in FIG. 5A and may be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings) and is configured to achieve a narrow field-of-view (Fig 5A).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified Chung and Li with the teachings of He, because this will provide arrangement for directing the reflected light towards the photodetectors in order to accurately capture fingerprints.
Chung, Li and He fails to teach, within a range of +/−0.5 to +/−10 degrees; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung, Li and He with the field-of-view within a range of +/−0.5 to +/−10 degrees; because there are only finite number of predictable solution for the tilt angle. The field-of-view would be achieved through routine experimentation and optimization based upon a desired design criteria.

Regarding claim 19, Chung teaches the apparatus as explained for claim 17 above. Chung also teaches the apparatus, wherein a transmission of the collimator layer is in some range (para [0035] According to an example embodiment, the fingerprint sensor 12 may include a pinhole mask 12_1 through which the light reflected by the fingerprint passes and an image sensor 12_2 which senses the light passing though the pinhole mask 12_1 to generate an electrical signal. According to an example embodiment, the pinhole mask 12_1 may be implemented as an opaque material so that light is allowed to pass through pinholes, whereas the light is blocked from passing through a region in which the pinholes are not formed. Also, according to an example embodiment, the pinhole mask 12_1 may be implemented as a material having a low reflectivity.).
Chung fails to teach wherein the collimator layer comprises a fiber-optics plate, and wherein the collimator layer is configured to provide a narrow field-of-view within a range of +/−0.5 to +/−10 degrees, and wherein the collimator layer provides a transmission within a range of −6 dB to 0 dB; as claimed.
He teaches an apparatus for fingerprint sensing comprising a collimator layer configured to collimate reflected light (Collimator; Fig 5A;); wherein the collimator layer comprises a fiber-optics plate (para [0091] The collimator 506 can be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings. FIG. 5A shows the collimator 506 implemented using one or more metal layers 510 with holes or openings 512 as one collimator pixel of a larger collimator array. Para [0140] The optical collimator array 590 includes optical collimators formed in an opaque material structure 591 that is fabricated to have openings or light transmission tunnels 533 over photodetectors 533 to function as optical collimators for directing light onto the respective photodetectors 533. The optical collimator array 590 may also be structured similar to the collimator 506 in FIG. 5A and may be implemented using an optical fiber bundle of different fibers or one or more metal layer(s) with holes or openings) and is configured to provide a narrow field-of-view (Fig 5A).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified Chung and Li with the teachings of He, because this will provide arrangement for directing the reflected light towards the photodetectors in order to accurately capture fingerprints.
Chung, Li and He fails to teach, within a range of +/−0.5 to +/−10 degrees;… within a range of −6 dB to 0 dB; as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung, Li and He with the field-of-view within a range of +/−0.5 to +/−10 degrees; because there are only finite number of predictable solution for the tilt angle. The field-of-view would be achieved through routine experimentation and optimization based upon a desired design criteria. It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the apparatus of Chung with the transmission of the collimator layer within a range of -6 dB to 0 dB; because there are only finite number of predictable solution for the transmission. The transmission would be achieved through routine experimentation and optimization based upon a desired design criteria.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2018/0012069) in view of Li et al. ()2019/0354740 as applied to claim 2 and 10 above, and further in view of Ng et al. (2010/0073530).

Regarding claim 3, Chung teaches the apparatus as explained for claim 2 above.
Chung and Li fails to teach wherein the pixelated image sensor comprises a thin-film transistor (TFT)-based organic imager; as claimed.
Ng teaches an image sensor, wherein the image sensor comprises a thin-film transistor (TFT)-based organic imager (para [0057]  The light sensing elements 1005, 1010, and 1015 may be organic MIS capacitors or organic TFTs, or a combination of organic MIS capacitors and organic TFTs; Claim 15).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified image sensor of Chung and Li with the one as taught by Ng, in order to yield predictable result of providing image sensing.

Regarding claim 12, Chung teaches the communication device wherein the touch-display layer comprises an organic light-emitting diode (OLED) display (para [0040] the OLED layer included in the OLED display panel. Para [0195] the touch screen controller 2222 may provide a driving signal for driving the touch panel TP, and receive and process an electrical signal corresponding to the capacitance change of the sensing units in the touch panel TP. Also, the fingerprint sensor 2223 may correspond to any of the various embodiments described above, and generate a fingerprint image by using OLEDs as light sources and sensing light reflected by a fingerprint of the user).
Chung and Li fails to teach wherein a pixelated image sensor comprises a thin-film transistor (TFT)-based organic imager; as claimed.
Ng teaches an image sensor, wherein the image sensor comprises a thin-film transistor (TFT)-based organic imager (para [0057]  The light sensing elements 1005, 1010, and 1015 may be organic MIS capacitors or organic TFTs, or a combination of organic MIS capacitors and organic TFTs; Claim 15).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified image sensor of Chung and Li with the one as taught by Ng, in order to yield predictable result of providing image sensing.

Allowable Subject Matter
Claims 8, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments on page 8 with respect to claim(s) 1, 10 and 17 regarding “Claims 1, 2, 7, 9, 10, 11, 17 and 18 are rejected under 35 U.S.C. § 103 over U.S. Patent Publication No. 2018/0012069 ("Chung"). Claims 4, 5, 6, 13, 14, 19 and 20 are rejected under 35 U.S.C. § 103 over Chung and further in view of U.S. Patent Publication No. 2017/0124370 ("He"). Claims 3 and 12 are rejected under 35 U.S.C. § 103 over Chung and further in view of U.S. Patent Publication No. 2010/0073530 ("Ng"). As agreed to during the Examiner phone interview, independent claims 1, 10 and 17, as amended herein, overcome the rejections as formulated in the Office Action. Accordingly, reconsideration and withdrawal of the rejections of independent claims 1, 10 and 17 are respectfully requested.” have been considered but are moot because the new ground of rejection does not rely on one of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, amended claim subject matter of claims 1, 10 and 17 is taught by prior art Li as explained in the above office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623